IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                        )
                                            )   No. 78708-0-I
                     Respondent,            )
                                            )   DIVISION ONE
              v.                            )
                                            )   PUBLISHED IN PART
ELI HIKMAT MANSOUR,                         )
                                            )
                     Appellant.             )
                                            )

       SMITH, J. — Eli Mansour appeals his conviction of child molestation in the

first degree for abusing his daughter, A.M. He contends that the trial court erred

by using A.M.’s initials rather than her full name in the to-convict instruction, that

the use of A.M.’s initials in various court filings violated Mansour’s right to a

public trial, that the prosecutor committed reversible misconduct, and that the trial

court erred by denying Mansour’s request for a Special Sex Offender Sentencing

Alternative (SSOSA). He also challenges a number of community custody

conditions imposed as part of his sentence.

       In the published part of this opinion, we hold that contrary to Mansour’s

contentions, the use of A.M.’s initials in the to-convict instruction did not

constitute a judicial comment on the evidence or relieve the State of its burden of

proof. We also hold that the use of A.M.’s initials did not constitute a court

closure and, thus, did not violate Mansour’s public trial right.



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78708-0-I/2


       In the unpublished part of this opinion, we hold that although some of the

prosecutor’s comments during closing were improper, they do not warrant

reversal. We also hold that the trial court did not abuse its discretion by denying

Mansour’s request for a SSOSA sentence. But we hold that the community

custody condition directing Mansour not to “form relationships” with families with

minor children, except as approved by his community corrections officer (CCO),

is unconstitutionally vague, and we accept the State’s concession that the

condition requiring Mansour to complete “identified interventions” should be

stricken. We therefore remand to the trial court to revise appendix 4.2 to the

judgment and sentence as follows: (1) strike “or form relationships with families”

from condition 8 and (2) strike condition 25. Otherwise, we affirm.

                                      FACTS

       A.M. was born to Mansour and his then girlfriend, Roxanne Pinto, in

August 2008. According to Pinto, she and Mansour fought a lot and “were

drinking quite a bit” when A.M. was first born. Pinto later recalled that when A.M.

was about two years old, she and Mansour “smoked pills and then eventually it

turned to meth.” Mansour’s father, Joe Mansour, called Child Protective Services

(CPS), and after a family planning meeting, A.M. was placed with Joe and

Mansour’s mother, Gail.1 A.M. lived with Joe and Gail from the time she was two

and a half years old until she was just under five years old. Meanwhile, Mansour

went to treatment, and eventually, A.M. moved back with Mansour. Joe believed




       1
      Because Mansour and his parents share a last name, we refer to
Mansour’s parents by their first names for clarity.
                                         2
No. 78708-0-I/3


that Pinto had her own place at the time but would also stay with Mansour and

A.M.

       Joe later testified that sometime in 2014, Mansour called him to tell him

that Pinto had relapsed and that he needed Joe and Gail, who had since moved

to Arizona, to “come back and help with [A.M.]” Joe asked Mansour whether he

would be willing to let A.M. go to Arizona, and A.M. ultimately went to Arizona

with Joe and Gail for a time. Meanwhile, Pinto went to California to help her

mother and to try to “get clean.”

       According to Joe’s later testimony, A.M. moved back to Washington at the

end of May 2014. By that time, Mansour had begun dating Mary Barbour. In

January 2015, Mansour, Barbour, and A.M. moved to Arizona. They stayed

there until August 2015, when they moved back to Washington after Barbour

became pregnant. A.M.’s half sister, L.M., was born in March 2016, when A.M.

was seven years old. Eventually, Mansour, Barbour, A.M., and L.M. moved into

a house in Mountlake Terrace that they rented from Joe and Gail.

       On September 17, 2016, after a morning of shopping with Barbour, L.M.,

Barbour’s sister Carolyn Wilson, and Wilson’s daughter, A.M. asked if she could

spend the night with Wilson. Wilson later testified that during the lengthy drive to

her home in Redmond, A.M. disclosed to Wilson that Mansour had sexually

abused her. Wilson later called 9-1-1 to report A.M.’s disclosure.

       On February 20, 2017, the State charged Mansour by information with one

count of first degree rape of a child. The State later added one count of first

degree child molestation. Trial took place over more than two weeks in April and



                                         3
No. 78708-0-I/4


early May 2018. Mansour’s defense theory was that A.M.’s disclosure was false

and resulted from a “perfect storm” of influences. These included Pinto, with

whom A.M. had recently gotten back in touch by phone and who, according to

Mansour, “desperately wanted her daughter back.” The “perfect storm” also

included A.M.’s “tough childhood”; A.M.’s feeling replaced by L.M.; A.M.’s

decision to talk to Wilson, who Mansour argued was “prone to fabrication . . .

[and] to sensationalism”; the presence of guests, including men, who had

recently spent the night at the house where Mansour, Barbour, A.M., and L.M.

lived; A.M.’s access to cable television; and an inadequate investigation by law

enforcement.

       The jury was ultimately deadlocked as to the charge of first degree rape of

a child, and the trial court later dismissed that charge. The jury found Mansour

guilty of first degree child molestation. The trial court sentenced Mansour to an

indeterminate term of 64 months to life in confinement and imposed a lifetime

term of community custody. Mansour appeals. Additional facts relevant to the

issues on appeal are set forth in the discussion of those issues below.

                                    ANALYSIS

                               Use of A.M.’s Initials

       Mansour contends that the use of A.M.’s initials, instead of her full name,

in the to-convict instruction (1) constituted an impermissible judicial comment on

the evidence, (2) relieved the State of its burden of proof, and (3) together with

the use of A.M.’s initials in other court documents, amounted to a court closure in

violation of Mansour’s right to a public trial. We disagree.



                                         4
No. 78708-0-I/5

                  Use of Initials as Judicial Comment on the Evidence

       Article 4, section 16 of the Washington Constitution provides that “[j]udges

shall not charge juries with respect to matters of fact, nor comment thereon, but

shall declare the law.” This constitutional provision prohibits a judge “from

‘conveying to the jury his or her personal attitudes toward the merits of the case’

or instructing a jury that ‘matters of fact have been established as a matter of

law.’” State v. Levy, 156 Wn.2d 709, 721, 132 P.3d 1076 (2006) (quoting State

v. Becker, 132 Wn.2d 54, 64, 935 P.2d 1321 (1997)). A claimed error alleging an

improper judicial comment on the evidence may be raised for the first time on

appeal. Levy, 156 Wn.2d at 719-20. We review de novo whether a jury

instruction constituted an improper comment on the evidence “within the context

of the jury instructions as a whole.” Levy, 156 Wn.2d at 721.

       Here, the to-convict instruction for the child molestation charge provided in

relevant part:

              To convict the defendant of the crime of Child Molestation in
       the First Degree, . . . each of the following elements of the crime
       must be proved beyond a reasonable doubt:

                 (1) That on or about the 1st day of May, 2016, through on or
                 about the 17th day of September, 2016, . . . the defendant
                 had sexual contact with A.M.;

                 (2) That A.M. was less than twelve years old at the time of
                 the sexual contact and was not married to the defendant;

                 (3) That A.M. was at least thirty-six months younger than the
                 defendant; and

                 (4) That this act occurred in the State of Washington.

Mansour contends that the trial court’s use of A.M.’s initials in this to-convict



                                            5
No. 78708-0-I/6


instruction constituted a judicial comment on the evidence because it “conveyed

to the jury that the court considered her a victim.”

       But the name of the victim of child molestation is not a factual issue

requiring resolution. Therefore, identifying A.M. in the to-convict instruction,

whether by full name or initials, did not impermissibly instruct the jury that a

matter of fact had been established as a matter of law. See Levy, 156 Wn.2d at

722 (concluding that court’s use of a robbery victim’s name in the to-convict

instruction was not a comment on the evidence because the victim’s name is not

an element of robbery). And a juror would likely not presume that A.M. was a

victim—or believe the court considered her one—merely because the court

chose to use A.M.’s initials. Indeed, we have observed that even the court’s use

of the term “victim” has “ordinarily been held not to convey to the jury the court’s

personal opinion of the case.” State v. Alger, 31 Wn. App. 244, 249, 640 P.2d 44

(1982). Therefore, we are unpersuaded that the use of A.M.’s initials in the to-

convict instruction conveyed anything to the jury about the judge’s “‘personal

attitudes toward the merits of the case,’” much less that the judge considered

A.M. a victim. Levy, 156 Wn.2d at 721 (quoting Becker, 132 Wn.2d at 64).

       Furthermore, the federal cases on which Mansour relies are not

persuasive. Both were civil cases in which the respective plaintiffs sought to use

pseudonyms to conceal their identities throughout trial. See Doe v. Cabrera, 307

F.R.D. 1, 2 n.2 (D.D.C. 2014) (“[T]he plaintiff will be permitted to use a

pseudonym throughout the pretrial process, but not at trial, if there is a trial in this

case.”); Doe v. Rose, No. CV-15-07503-MWF-JCx, 2016 WL 9150620, at *1



                                           6
No. 78708-0-I/7


(C.D. Cal. Sept. 22, 2016) (court order) (“The Court reserved for the pretrial

conference the question of whether Plaintiff would be permitted to use a

pseudonym at trial.”). Here, by contrast, A.M. was referred to by her full name

throughout trial; her identity was not concealed. For these reasons, we hold that

the use of A.M.’s initials in the to-convict instruction was not a judicial comment

on the evidence.

              Use of Initials as Relieving State of its Burden of Proof

       Mansour next contends that “[t]he use of [A.M.]’s initials in the ‘to convict’

instruction . . . undermined the presumption of innocence by preemptively telling

the jury that the court was protecting her as a victim” and that “[t]his was a

powerful shifting of the burden onto Mr. Mansour to prove [A.M.] was not in fact

his victim.” He contends further that “[t]his deprived Mr. Mansour of his

constitutional right to due process and to a fair and impartial jury.” We disagree.

       “Instructions must convey to the jury that the State bears the burden of

proving every essential element of a criminal offense beyond a reasonable

doubt.” State v. Bennett, 161 Wn.2d 303, 307, 165 P.3d 1241 (2007). “It is

reversible error to instruct the jury in a manner relieving the State of its burden to

prove every element of a crime beyond a reasonable doubt.” Bennett, 161

Wn.2d at 307. An allegation that a jury instruction relieved the State of its burden

is an error of constitutional magnitude reviewable for the first time on appeal.

State v. Ridgley, 141 Wn. App. 771, 779, 174 P.3d 105 (2007). We review

challenged jury instructions de novo in the context of the instructions as a whole.

Bennett, 161 Wn.2d at 307.



                                          7
No. 78708-0-I/8


       Here, as discussed, a juror would likely not presume that A.M. was a

victim simply because of the use of her initials. Furthermore, the jury was

specifically instructed that Mansour was presumed innocent and that the State

must prove all elements of child molestation beyond a reasonable doubt. In

short, the instructions, when viewed as a whole, did not undermine the

presumption of innocence or relieve the State of its burden of proof. Therefore,

we hold that the use of A.M.’s initials in the to-convict instruction did not deprive

Mansour of due process or his right to a fair and impartial jury.

                           Use of Initials as Court Closure

       Finally, Mansour contends that the use of A.M.’s initials in the to-convict

instruction and in various court documents violated Mansour’s right to a public

trial. We disagree.

       “Both our federal and state constitutions guarantee a criminal defendant’s

right to a public trial.” State v. Turpin, 190 Wn. App. 815, 818, 360 P.3d 965

(2015). And “[a]rticle I, section 10 of the Washington Constitution provides an

additional guaranty of open court proceedings.” Turpin, 190 Wn. App. at 818.

“An alleged violation of the right to a public trial presents a question of law that

this court reviews de novo.” Turpin, 190 Wn. App. at 818. A public trial claim

may be raised for the first time on appeal. Turpin, 190 Wn. App. at 819.

       Here, Mansour asserts that the use of A.M.’s initials constituted a court

closure for which the trial court was required to conduct an on-the-record

analysis applying the framework set forth in Seattle Times Co. v. Ishikawa, 97

Wn.2d 30, 640 P.2d 716 (1982). He argues further that because the trial court



                                           8
No. 78708-0-I/9


did not conduct that analysis, reversal is required.

       But an Ishikawa analysis is required only if the public trial right has been

implicated and if a closure has occurred. Specifically, to determine whether a

closure was justified, courts apply a three-part test. State v. Smith, 181 Wn.2d

508, 513-14, 334 P.3d 1049 (2014). First, the court asks whether the proceeding

at issue implicates the public trial right. Smith, 181 Wn.2d at 514. If the answer

is yes, the court next asks whether there was a closure. Smith, 181 Wn.2d at

520. Finally, and only if the answer to that question is also yes, the court must

determine whether the closure was justified by applying the framework set forth

in Ishikawa. See State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325

(1995) (courts apply and weigh the five factors set forth in Ishikawa when

determining whether to close a courtroom).

       With regard to the second part of the test, our Supreme Court has

recognized two types of courtroom closures: First, “‘when the courtroom is

completely and purposefully closed to spectators so that no one may enter and

no one may leave,’” and second, “where a portion of a trial is held someplace

‘inaccessible’ to spectators.” State v. Love, 183 Wn.2d 598, 606, 354 P.3d 841

(2015) (quoting State v. Lormor, 172 Wn.2d 85, 93, 257 P.3d 624 (2011)).

       Here, A.M. testified using her full name in open court and was consistently

referred to by her full name throughout the proceedings. Furthermore, A.M.’s

name was fully accessible to spectators and open to any member of the public

who appeared in court or read a transcript of the court proceedings. In short, no

closure occurred, and thus, no Ishikawa analysis was required.



                                          9
No. 78708-0-I/10


       Mansour disagrees and relies on Hundtofte v. Encarnacion, 181 Wn.2d 1,

330 P.3d 168 (2014) (plurality opinion), to argue that the use of A.M.’s initials

constituted a closure. But Hundtofte is distinguishable because it involved a

motion to alter an existing court record by replacing the defendants’ full names

with their initials. 181 Wn.2d at 12 (Madsen, C.J., concurring). Here, by

contrast, Mansour challenges the use of A.M.’s initials in the first instance.

Furthermore, Hundtofte was a plurality opinion in which the justice concurring on

the narrowest grounds concluded that no Ishikawa analysis was necessary

because the issue was entirely controlled by GR 15. See Hundtofte, 181 Wn.2d

at 12 (Madsen, C.J., concurring); see also Kitsap All. of Prop. Owners v. Cent.

Puget Sound Growth Mgmt. Hr’gs Bd., 152 Wn. App. 190, 197, 217 P.3d 365

(2009) (“When dealing with a plurality opinion, the holding of the court is the

position of the justice(s) concurring on the narrowest grounds.”). For these

reasons, Hundtofte does not support the proposition that an Ishikawa analysis

was required here.

       Mansour also relies on Allied Daily Newspapers of Washington v.

Eikenberry, 121 Wn.2d 205, 848 P.2d 1258 (1993), to argue that the use of

A.M.’s initials constituted a closure. But Allied Daily Newspapers involved a

challenge to a statute that required courts “to ensure that information identifying

child victims of sexual assault is not disclosed to the public or press during the

course of judicial proceedings or in any court records.” 121 Wn.2d at 207

(emphasis added). Here, by contrast, the public did have access to information

identifying A.M. by her full name.



                                         10
No. 78708-0-I/11


       Finally, Mansour cites Doe G v. Department of Corrections, in which our

Supreme Court concluded an Ishikawa analysis was required to determine

whether litigants should be allowed to proceed with litigation using pseudonyms.

190 Wn.2d 185, 198-99, 410 P.3d 1156 (2018). But like the federal pseudonyms

cases on which Mansour relies, Doe G is distinguishable because A.M. was not a

party seeking to conceal her identity entirely by litigating under a pseudonym.

Therefore, Doe G does not control.

       For the reasons set forth above and discussed below in the unpublished

part of this opinion, we affirm in part and remand to the trial court to revise

appendix 4.2 to the judgment and sentence as follows: (1) strike “or form

relationships with families” from condition 8 and (2) strike condition 25.

       The remainder of this opinion has no precedential value. Therefore, it will

be filed for public record in accordance with the rules governing unpublished

opinions. See RCW 2.06.040.

                             Unpublished Text Follows

                               ADDITIONAL FACTS

       During Mansour’s trial, the jury heard testimony from a number of

witnesses. Wilson testified, regarding A.M.’s disclosure of her father’s abuse,

that during the drive to Wilson’s home in Redmond, A.M. “started talking” and “at

some point [Wilson] heard [A.M.] mention that there was a strange man coming

into her room at night and talking to her.” According to Wilson, A.M. stated that

she recognized the man as her father, then asked Wilson if she could keep a

secret. After Wilson responded yes, A.M. disclosed that Mansour had sexually



                                          11
No. 78708-0-I/12


abused her. Wilson also testified that she told A.M. that she had been through

something similar—even though she had not—to make A.M. feel “comfortable

enough to tell me what it was she wanted to say.”

       Pinto testified about a meeting with Joe and Gail that took place in

October 2017, after Mansour was charged, at the Lynnwood hotel where Joe and

Gail were staying while traveling from Arizona. She testified that she took A.M.

with her so that Joe and Gail could buy A.M. a tablet to use for school. Pinto

testified that Gail took A.M. to purchase the tablet, and while Pinto was alone

with Joe, they had a conversation that left Pinto “under the impression that if

[Pinto] could make this entire thing go away that [Joe and Gail] would . . . give

[A.M. and Pinto] $50,000 so that we could get a home for us.” Pinto later asked

A.M., “Are you positive your dad did this to you? Are you sure nobody else did

this?” Pinto testified that A.M. reacted angrily and said, “You don’t believe me

like [Gail] and [Joe].” When asked whether A.M. “seem[ed] susceptible to the

idea . . . that someone else had done this to her,” Pinto responded, “No. No. Not

a doubt in her mind. Not even for a second.” Pinto acknowledged during her

direct examination by the prosecutor that she had been offered immunity for the

crime of witness tampering to testify about the conversation in which she

suggested to A.M. that someone other than Mansour had abused her.

       Joe also testified about the October 2017 meeting but recalled that Gail

and A.M. were in the room with him and Pinto. He testified that Pinto said to him,

“If you want your son[’s] case to go away, . . . all I need is $500 a month, put me

in an apartment, me and [A.M.], and your son[’s] case will go away. If you don’t



                                         12
No. 78708-0-I/13


do that, he will spend 25 years in prison.” Joe testified that he “was shocked”

and said, “That’s never going to happen. Never going to happen.” Joe testified

that after his conversation with Pinto, he called the nonemergency police number

in Arizona and asked to speak to an officer about potential extortion. He testified

that he also wrote an e-mail to an FBI agent friend to ask, “Is there any way you

can wire me so we can get that on tape? Or can I tape her?” And, he testified

that he hired his own criminal defense attorney.

       A.M. also testified about the October 2017 meeting at Joe and Gail’s hotel.

She recalled that at some point, Joe “grabbed [her] arms and told [her] to tell the

truth.” She testified that Joe “said that [she] need[s] to tell the truth and tell that

[her] dad didn’t do this or else he could go to prison for 25 years.” A.M. testified

that she responded, “I am telling the truth.”

       The jury also heard testimony from a defense expert, Dr. Daniel Reisberg,

a research psychologist. Dr. Reisberg testified that he was not offering an

opinion about any aspect of A.M.’s testimony, whether or not A.M. had false

memories about what happened, or whether or not A.M. was telling the truth

about what Mansour did to her. Instead, he “underst[oo]d [his] testimony to be

basically educational,” and he “want[ed] the jury to understand what we know

about the factors that can sometimes influence memory.” Dr. Reisberg testified

that he had been testifying as an expert witness “for 20, 25 years” and that in

criminal cases, he had only ever testified for the defense. He also testified that

although “[t]he number certainly varies year by year,” in some years, he would

make $80,000 to $90,000 a year just doing consulting work.



                                           13
No. 78708-0-I/14


                                     ANALYSIS

                             Prosecutorial Misconduct

       Mansour contends that reversal is required due to prosecutorial

misconduct. Although we agree with Mansour that some of the prosecutor’s

comments during Mansour’s trial were improper, we conclude that those

comments do not warrant reversal.

       Prosecutorial misconduct may deprive a defendant of his guaranty to a fair

trial under the Sixth and Fourteenth Amendments to the United States

Constitution and article I, section 22 of the Washington State Constitution. In re

Pers. Restraint of Glasmann, 175 Wn.2d 696, 703-04, 286 P.3d 673 (2012)

(plurality opinion). “To prevail on a claim of prosecutorial misconduct, the

defendant must establish ‘that the prosecutor’s conduct was both improper and

prejudicial in the context of the entire record and the circumstances at trial.’”

State v. Thorgerson, 172 Wn.2d 438, 442, 258 P.3d 43 (2011) (internal quotation

marks omitted) (quoting State v. Magers, 164 Wn.2d 174, 191, 189 P.3d 126

(2008)).

       Here, Mansour contends that the prosecutor’s conduct was improper in a

number of ways. Each is addressed below.

                                 Improper Vouching

       Mansour first contends that the prosecutor engaged in impermissible

vouching during closing argument by making the following arguments:

           (1) “[I]t doesn’t matter why [Pinto] went to [A.M.] to have that
               conversation. Okay? What matters is just the fact that she
               actually went and did it. And then [A.M.]’s reaction. And you
               got to see that reaction. You got to hear about it. [A.M.] was

                                          14
No. 78708-0-I/15

             not on board with that because that’s not the truth.”
             (Emphasis added.)

          (2) “My point here is, the talk about the monitor, the talk about
              how it would go off if [Mansour] walked down the hall to
              [A.M.]’s bedroom is just simply not true.” (Emphasis added.)

          (3) “I think what’s notable though is when [Mansour’s family]
              tried to create doubt in [A.M.], it wouldn’t work. Once again,
              the truth is the truth.” (Emphasis added.)

          (4) “[A.M.] had many chances to change her story. She was
              asked to change her story, and she didn’t. And the reason
              she didn’t, once again, like the sexual knowledge, it’s
              obvious why she didn’t, because the truth is the truth.”
              (Emphasis added.)

      “Although it is improper for a prosecutor to vouch for a witness’s credibility,

a prosecutor has wide latitude in closing argument to draw reasonable inferences

from the evidence and may freely comment on witness credibility based on the

evidence.” State v. Lewis, 156 Wn. App. 230, 240, 233 P.3d 891 (2010)

(footnote omitted). “Thus, closing argument does not constitute improper

vouching unless it is clear that the prosecutor is not arguing an inference from

the evidence, but instead is expressing a personal opinion about credibility.”

Lewis, 156 Wn. App. at 240. Furthermore, “[w]e review a prosecutor’s comments

during closing argument in the context of the total argument, the issues in the

case, the evidence addressed in the argument, and the jury instructions.” State

v. Boehning, 127 Wn. App. 511, 519, 111 P.3d 899 (2005).

      Here, the prosecutor’s repeated references to the “truth” were

inappropriate and entirely unnecessary, and we do not condone them.

Nevertheless, it is apparent from the context of the prosecutor’s arguments that

he was arguing reasonable inferences from the evidence and was not expressing

                                        15
No. 78708-0-I/16


his personal opinion as to the veracity of the witnesses. Specifically, the

arguments numbered (1), (3), and (4) in the list above were reasonable

inferences from the evidence that A.M. maintained that her father was her abuser

despite efforts by Pinto and the Mansour family to instill doubt in A.M. And

argument (2) above, regarding a baby monitor in L.M.’s room, was immediately

followed by a summary of evidence from which a reasonable inference could be

made that the baby monitor would not turn on just because a person was in the

hallway. The prosecutor should have explained why these inferences were

reasonable without invoking the word “truth,” but viewed in context, the

prosecutor’s explanations did not constitute improper vouching. Cf. State v.

Brett, 126 Wn.2d 136, 175, 892 P.2d 29 (1995) (“Prosecutors may[ ] . . . argue an

inference from the evidence, and prejudicial error will not be found unless it is

‘clear and unmistakable’ that counsel is expressing a personal opinion.” (quoting

State v. Sargent, 40 Wn. App. 340, 344, 698 P.2d 598 (1985))).

       Mansour also takes issue with the following argument that the prosecutor

made on rebuttal, regarding the immunity agreement with Pinto:

               [Defense counsel] made a big deal and paused and looked
       at you and rolled her eyes when talking about . . . Pinto’s offer of
       immunity. Sometimes the truth is more important than a witness
       tampering charge. That’s just how it goes. And that’s just a
       decision that sometimes is going to have to be made. Okay? If
       she’s not offered immunity, she is not answering those questions.
       And the questions were the truth about whether she went to [A.M.]
       and asked her to change her story. That’s the witness tampering.
       Sometimes that deserves to be heard more than she needs to be
       charged with witness tampering. That’s why she was offered
       immunity in this particular case. To say it’s such a huge deal – if
       it’s such a huge deal, look at the reason behind it. And the reason
       behind it is simply to get out what really happened. And, once
       again, not what really happened between [Pinto] extorting Joe and

                                         16
No. 78708-0-I/17


       Gail or Joe influencing [Pinto] and [A.M.] What happened when
       [Pinto] decided to go talk to [A.M.]? That’s the truth that we’re
       interested in.

(Emphasis added.) Mansour contends that this argument, too, constituted

improper vouching.

       But viewed in context, the prosecutor’s arguments did not express a

personal opinion as to Pinto’s veracity. Rather, the prosecutor was explaining to

the jury the reason why immunity was necessary to get Pinto to testify honestly

about her attempt to instill doubt in A.M. about whether her father had abused

her. Furthermore, the prosecutor’s explanation was a pertinent reply to defense

counsel’s implication during her closing argument that the immunity agreement

should somehow factor against Pinto.2 See State v. Carver, 122 Wn. App. 300,

306, 93 P.3d 947 (2004) (“[P]rosecutorial remarks, even if they are improper, are

not grounds for reversal if they were invited or provoked by defense counsel, are

a pertinent reply to his or her arguments, and are not so prejudicial that a

curative instruction would be ineffective.”). Again, the prosecutor should have

chosen a word other than “truth” to make his point. But the prosecutor’s

argument did not rise to the level of improper vouching.

                         Disparaging Defense Witnesses

       Mansour next contends that the prosecutor committed misconduct by

disparaging defense witnesses. First, he points out that the prosecutor argued




       2  During her closing argument, defense counsel stated, “And the fact that
[Pinto] in order to be even brought here and testify at all, she needed help
arranging for a lawyer to be appointed to work out an immunity deal, immunity
from prosecution, immunity from prosecution for witness tampering with [A.M.]”
                                         17
No. 78708-0-I/18


that Dr. Reisberg “comes in here and he gets paid $80,000 to $90,000 a year to

discredit children. That’s kind of my issue with Dr. Reisberg.” This attack on Dr.

Reisberg’s credibility was not a reasonable inference from the evidence and was

improper. See State v. Perkins, 97 Wn. App. 453, 459, 983 P.2d 1177 (1999)

(“[I]t is improper for a prosecutor to argue from facts not in evidence.”).

Specifically, although Dr. Reisberg testified that he earned $80,000 to $90,000 in

some years doing consulting work and had only ever testified for the defense in

criminal cases, he also testified that only a portion of his cases involved children

reporting abuse.

       Second, Mansour contends that the prosecutor committed misconduct by

expressing “disgust” with the Mansour family and “personal disdain” toward

Barbour. He points out that when discussing the testimony from Wilson, who is

Barbour’s sister, the prosecutor characterized Wilson as “the black sheep3 of her

family” and then said, “I’m not necessarily – I’m not sure that that’s necessarily a

bad thing in that family.” This comment was also unquestionably improper

because it was a statement of personal opinion and was not followed by any

marshalling of evidence to support an inference that being the “black sheep” in

Wilson’s family was not a bad thing.




       3We assume the prosecutor used the term “black sheep” to refer to “a
member of a group that stands in conspicuous and unfavorable contrast to the
other members esp. by reason of socially undesirable characteristics or
behavior.” W EBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 228 (2002). “This
metaphor is based on the idea that black sheep were less valuable than white
ones because it was more difficult to dye their wool different colors. Also, in the
1500s, their color was considered the devil’s mark.” CHRISTINE AMMER, THE
AMERICAN HERITAGE DICTIONARY OF IDIOMS 45 (2d ed. 2013).
                                          18
No. 78708-0-I/19


      Finally, Mansour contends that “[t]he prosecutor tried to cast the Mansour

family as criminal, hiring lawyers to protect themselves” and questioned

witnesses “to argue that the Mansour’s [sic] hiring of private defense attorneys

made them untrustworthy.” Mansour relies on State v. Reed, in which the

prosecutor improperly “appeal[ed] to the hometown instincts of the jury” by

“emphasiz[ing] the fact that petitioner’s counsel and expert witnesses were

outsiders, and that they drove expensive cars.” 102 Wn.2d 140, 147, 684 P.2d

699 (1984). Mansour contends that the prosecutor’s arguments about the

Mansours were “not unlike the impermissible implication in Reed that defense

witnesses should not be believed because they were from out of town and drove

fancy cars, except here the personal distrust is for defense witnesses with the

money to hire defense attorneys.”

      But here, the prosecutor argued, in closing:

             To kind of sum up [Barbour], Joe, Gail, they all clearly had
      an agenda. They clearly had something that they wanted you to
      hear about this case. Okay? The other thing that I would say is
      that they – these are the people who hired attorneys and . . .
      wanted to wiretap themselves. They didn’t call and report anything
      to law enforcement. They went about kind of creating doubt in
      these allegations over the last year and a half in their own ways.
      That’s what they did. Why? Because they are all invested in
      [Mansour]. That’s why.

(Emphasis added.) In other words, unlike in Reed, the prosecutor was not

characterizing the Mansours as untrustworthy merely because they had the

means to hire attorneys. Rather, the prosecutor referred to the Mansours’ hiring

of attorneys as an example of the lengths to which they would go to protect

Mansour. This was a proper argument regarding motive and bias and did not



                                        19
No. 78708-0-I/20


constitute misconduct.

                           Disparaging Defense Counsel

       Mansour next contends that the prosecutor committed misconduct by

disparaging defense counsel. He first notes that “in this case, defense counsel

had already endured misogynistic, derogatory slurs during cross-examination

of . . . Pinto, who called [defense counsel] a ‘stupid bitch’ and ‘fucking bitch.’”

Mansour also points out that during the prosecutor’s direct examination of Pinto,

Pinto testified, before defense counsel was able to object, that defense counsel

had asked Joe for $50,000. But it is clear from the record that the prosecutor did

not solicit these comments from Pinto, and Mansour cites no authority for the

proposition that these unsolicited comments can serve as the basis of a

prosecutorial misconduct claim. Accordingly, we conclude they cannot.

       Next, Mansour contends that the prosecutor disparaged defense counsel

by arguing to the jury, “You are not to make these decisions on sympathy, your

own bias, prejudice, or personal preference. So just because [defense counsel]

is a better dresser than I am, doesn’t mean you can vote for her. Those things

are set aside on a case like this.” (Emphasis added.)

       At first glance and without any context, the prosecutor’s characterization of

the jury’s decision as a “vote” between the prosecutor and defense counsel

inappropriately suggested that the jury’s function is to choose between counsel

rather than determine whether the State met its burden. Additionally, the

prosecutor’s reference to defense counsel’s attire could be viewed as an effort to

reduce her case to her attire and make her seem less likeable and, thus, less



                                          20
No. 78708-0-I/21


credible.4 The State attempts to couch defense counsel’s comment as a

compliment by arguing that “[i]t is not disparagement to say that a person

dresses well,” but the compliment was at best a backhanded one.5 In short,

when viewed in a vacuum, the prosecutor’s characterization of the jury’s decision

as a “vote” between the prosecutor and defense counsel, together with the

prosecutor’s comment about defense counsel’s attire, were improper.

       However, the prosecutor made his “voting” argument in the context of

discussing jury instruction 1, in which the court instructed the jury that it must

reach its decision “based on the facts proved to you and on the law given to you,

not on sympathy, conscious bias, unconscious bias, prejudice, or personal

preference.” Viewed in this context, the prosecutor’s statement was an




       4   See Jane M. Siegel, Thank You, Sarah Palin, For Reminding Us: It’s Not
About The Clothes, 17 VIRG. J. OF SOC. POL’Y & L. 144 (2009) (“To focus on a
woman’s appearance is to diminish her substance.”); see also Maureen A.
Howard, Beyond a Reasonable Doubt: One Size Does Not Fit All When It Comes
To Courtroom Attire For Women, 45 GONZ. L. REV. 209, 222-23 (2010)
(observing that “a defense lawyer’s job—in addition to thwarting the prosecutor
with respect to the evidence—is to wrap her client in the positive impression the
jury (hopefully) has of her” and that “the conventional wisdom on courtroom
attire . . . may have some merit” given that “[c]riminal defense lawyers . . . do not
want jurors to misperceive them as a ‘hired gun.’”).
         5 Indeed, the prosecutor’s comment ran the risk, whether intentionally or

not, of conjuring the jury’s own preconceptions and biases about how a female
attorney should be dressed. See Howard, supra, at 223-24 (“When preparing for
trial, a lawyer needs to anticipate and consider jurors’ expectations,
preconceptions and biases about wardrobe and physical appearance. This
analysis can be particularly complicated for the female trial lawyer. It may not be
your mother’s courtroom, but your (or someone else’s) mother may be on the
jury, harboring outdated or discriminatory expectations about ‘appropriate’
courtroom attire for women.”); see also Karen Erger, The Appearance of
Professionalism, 102 Ill. B.J. 300, 300 (2014) (observing, “Women lawyers are
perpetually under the sartorial microscope.”).


                                          21
No. 78708-0-I/22


inappropriately worded attempt to remind the jury that it was not to decide the

case based on its personal feelings about the prosecutor and defense counsel.

Though the prosecutor made an inappropriate choice of words and should not

have called attention to defense counsel’s attire, given the context of the entire

argument, his statement did not impermissibly disparage defense counsel. Nor

did it, as Mansour also argues, mischaracterize the burden of proof given the

context in which it was made.

       Mansour next argues that the prosecutor committed reversible misconduct

by stating, about A.M.’s testimony, “[I]f you do get the same story every time,

somebody like Dr. Reisberg or [defense counsel] is going to be jumping up and

down saying this kid was coached.” But this argument was made to explain to

the jury that some inconsistencies in A.M.’s story were expected, and had her

story been the same every time, defense counsel likely would have argued that

A.M. had been coached. It did not constitute a disparagement of defense

counsel and was not improper.

       Mansour next contends that the prosecutor improperly “implied Joe . . .

was working closely with his son’s defense counsel, asking, ‘how many times did

you discuss your testimony that you gave here today with [defense counsel]

before coming here today and giving it?’” But this question was relevant to Joe’s

potential bias and credibility. Posing it was not improper.

       Mansour next asserts that the prosecutor “accused defense counsel of

bullying the State’s witnesses through cross-examination.” Specifically, Mansour

takes issue with the following argument that the prosecutor made on rebuttal:



                                         22
No. 78708-0-I/23


               A little bit more about [Wilson]. I think that, once again, it’s
       good that what we say is not evidence because you will be the
       ones to determine how [defense counsel]’s questions went with
       [Wilson] regarding the timing of when she decided to tell [A.M.] that
       something similar happened to her. Okay? And [defense counsel]
       just said that she tried to make her questions as clear as possible.
       The way I recall it was completely the opposite. The questions
       were not clear. They were confusing. And we eventually had to
       take a break because [Wilson] was trying to get forced into an
       answer that she didn’t understand. So, those questions were not
       clear at all. And the evidence does not support the fact that
       [Wilson] told [A.M.] about what had allegedly happened to her . . .
       until [A.M.] got to the second portion of the conversation where she
       said something is really, really, really gross. And then she talked
       about how it went in her mouth. That’s what [Wilson] said. You will
       be the ones who decide what you heard. Your notes hopefully
       have that in there. But, once again, just because [defense counsel]
       says it was the other way, that’s not necessarily true.

These arguments were invited by defense counsel’s argument that she had been

“very careful” with the questions she posed to Wilson. They also were invited by

defense counsel’s claim that at the point that Wilson told A.M. in the car that

something similar had happened to her, A.M. “had only said . . . that a strange

man had come into her room at night talking to her.” See Carver, 122 Wn. App.

at 306 (“[P]rosecutorial remarks, even if they are improper, are not grounds for

reversal if they were invited or provoked by defense counsel, are a pertinent

reply to his or her arguments, and are not so prejudicial that a curative instruction

would be ineffective.”). Furthermore, the prosecutor’s arguments were supported

by the evidence because during defense counsel’s cross-examination of Wilson,

Wilson indicated that she was “a little overwhelm[ed] to be up here and having to

talk about all this,” indicated that she was trying to answer defense counsel’s

questions but “I feel like that’s not a good enough response for you,” described

defense counsel as “very pushy,” and, after a recess, indicated that defense

                                         23
No. 78708-0-I/24


counsel’s questions had been “confusing.” For these reasons, the prosecutor’s

comments were not improper.

      Mansour also contends that the prosecutor committed misconduct by

arguing that the jury should keep in mind “why someone is saying something.

Even [defense counsel]. Why is she saying what she’s saying?” This statement

was improper because it called into question defense counsel’s motives. See

State v. Lindsay, 180 Wn.2d 423, 431-32, 326 P.3d 125 (2014) (“[A] prosecutor

must not impugn the role or integrity of defense counsel.”). And having reviewed

the record, we are not persuaded by the State’s assertion that the prosecutor’s

statement was related to or invited by defense counsel’s argument that she was

“proud” to represent Mansour.

                         Misstating the Burden of Proof

      As a final matter, Mansour contends that the prosecutor committed

misconduct by misstating the burden of proof. Specifically, Mansour takes issue

with the following argument from the prosecutor’s rebuttal:

             Another thing that I think needs to be stated to you correctly
      is what the burden is. The burden is beyond a reasonable doubt.
      Okay? Don’t elevate the burden. We talked about this in jury
      selection. Just because this is a sex case versus some other sort
      of case, you don’t get to elevate the burden even higher. That’s not
      how you do this. The burden is beyond a reasonable doubt.
             And the doubt has to be – that doubt has to exist for a
      reason. You can’t just say, well, I have a question about what
      exactly [Wilson] told Officer Perry. You are going to have
      questions. You are going to have a lot of questions. That’s just
      how this goes.
             You are also going to have a lot of questions because
      regardless of the investigation that’s done, [defense counsel] is
      going to be able to stand up here and poke holes in it. You could
      go to the end of the earth and back and there will still be things that
      a lead investigator forgot to do.

                                        24
No. 78708-0-I/25


             Now, I’m not trying to lower the burden by saying that. I’m
       asking you to keep the burden right where it is. But just because
       you have questions about certain aspects, that does not equate to
       reasonable doubt. If you have an abiding belief in those four
       elements on each charge, then you are satisfied beyond a
       reasonable doubt.

(Emphasis added.) Mansour contends that the italicized portions of the

prosecutor’s argument misstated and minimized the burden of proof and that the

prosecutor admitted as much by arguing that he was “not trying to lower the

burden by saying that.”

       But taken in context, the prosecutor’s argument did not mischaracterize

the burden of proof. Although the prosecutor wandered perilously close to

improperly arguing that certain types of questions never amount to reasonable

doubt, he closed his argument by correctly stating the “abiding belief” standard,

consistent with the instructions given to the jury, i.e., that “[a] reasonable doubt is

one for which a reason exists” and that if it had an “abiding belief in the truth of

the charge, you are satisfied beyond a reasonable doubt.” Therefore, the

prosecutor’s argument was not improper.

                                      Prejudice

       In summary, the prosecutor engaged in improper conduct by disparaging

Dr. Reisberg, opining that being a “black sheep” in Mansour’s family was not

“necessarily a bad thing,” and calling defense counsel’s motives into question.

We also assume for purposes of our analysis that the prosecutor engaged in

improper conduct during his opening statement when he quoted from To Kill a

Mockingbird, saying, “[Y]ou sure can choose your friends, but you can’t choose

your family.” We next consider whether these improper comments were so

                                          25
No. 78708-0-I/26


prejudicial as to warrant reversal, and we conclude that they were not.

       If the defendant establishes that a prosecutor’s statements are improper,

this court “determine[s] whether the defendant was prejudiced under one of two

standards of review.” State v. Emery, 174 Wn.2d 741, 760, 278 P.3d 653 (2012).

“If the defendant objected at trial, the defendant must show that the prosecutor’s

misconduct resulted in prejudice that had a substantial likelihood of affecting the

jury’s verdict.” Emery, 174 Wn.2d at 760. But if the defendant did not object at

trial, “the defendant is deemed to have waived any error, unless the prosecutor’s

misconduct was so flagrant and ill intentioned that an instruction could not have

cured the resulting prejudice.” Emery, 174 Wn.2d at 760-61. “Under this

heightened standard, the defendant must show that (1) ‘no curative instruction

would have obviated any prejudicial effect on the jury’ and (2) the misconduct

resulted in prejudice that ‘had a substantial likelihood of affecting the jury

verdict.’” Emery, 174 Wn.2d at 761 (quoting Thorgerson, 172 Wn.2d at 455).

We “focus less on whether the prosecutor’s misconduct was flagrant or ill

intentioned and more on whether the resulting prejudice could have been cured.”

Emery, 174 Wn.2d at 762. “‘The criterion always is, has such a feeling of

prejudice been engendered or located in the minds of the jury as to prevent a

[defendant] from having a fair trial?’” Emery, 174 Wn.2d at 762 (alteration in

original) (quoting Slattery v. City of Seattle, 169 Wash. 144, 148, 13 P.2d 464

(1932)).

       Here, the prosecutor’s improper comments do not warrant reversal for the

following reasons.



                                          26
No. 78708-0-I/27


       First, defense counsel immediately objected to the prosecutor’s opening

statement quotation from To Kill a Mockingbird, and the trial court immediately

reminded the jury “that what the lawyers say is not evidence.” This immediate

reminder to the jury cured any potential prejudice stemming from the prosecutor’s

quotation. Furthermore, the quotation was temporally distant from the

prosecutor’s other improper comments, which were made two weeks later during

closing argument. Thus, we are not persuaded that it had a substantial likelihood

of affecting the jury’s verdict.

       Second, defense counsel did not object to the prosecutor’s improper

comments during closing, and we cannot say that those comments engendered

such a feeling of prejudice in the minds of the jury that no curative instruction

would have been effective. The prosecutor’s three improper comments were

made over the course of more than an hour and a half of closing and rebuttal

argument in which the prosecutor otherwise argued reasonable inferences from

the evidence. Had defense counsel objected, the court could have instructed the

jury to disregard the prosecutor’s argument that Dr. Reisberg “gets paid . . . to

discredit children,” that being the black sheep in Wilson’s family was not

“necessarily a bad thing,” and that the jury should consider why defense counsel

“is . . .saying what she’s saying.” Given the isolated nature of these comments

within a lengthy closing, a curative instruction would have obviated any resulting

prejudice. See Emery, 174 Wn.2d at 763-64 (noting that a curative instruction

reiterating that the State bears the burden of proof would have cured any

potential prejudice stemming from a prosecutor’s improper argument that “could



                                         27
No. 78708-0-I/28


potentially have confused the jury about its role and the burden of proof”); cf.

State v. Monday, 171 Wn.2d 667, 681, 257 P.3d 551 (2011) (holding that

reversal was required where “[t]he prosecutor’s misconduct tainted nearly every

lay witness’s testimony”).

       Third, the cases on which Mansour relies are distinguishable. In State v.

Pierce, we held that the prosecutor’s arguments “engendered an incurable

prejudice” because they “inflamed the prejudice of the jury against [the

defendant] by attributing repugnant and amoral thoughts to him . . . based on . . .

speculation and not the evidence,” “focused on how shocking and unexpected

the crimes were,” and “invited the jury to imagine themselves in the position of

being murdered in their own homes.” 169 Wn. App. 533, 555-56, 280 P.3d 1158

(2012). And in In re Personal Restraint of Glassman, “the prosecuting attorney

made an electronic presentation to the jury that graphically displayed his

personal opinion that [the defendant] was ‘guilty, guilty, guilty’ of the crimes

charged.” 175 Wn.2d at 699. Here, the prosecutor’s comments, though

improper, were not directed at Mansour and were not similarly inflammatory.

Accordingly, Pierce and Glassman are not persuasive.

       Fourth, Mansour’s reliance on State v. Thierry, 190 Wn. App. 680, 360

P.3d 940 (2015), is also misplaced. We did recognize in Thierry that “‘[b]ecause

the jury will normally place great confidence in the faithful execution of the

obligations of a prosecuting attorney, [a prosecutor’s] improper insinuations or

suggestions are apt to carry more weight against a defendant.’” 190 Wn. App. at

694 (second alteration in original) (quoting United States v. Solivan, 937 F.2d



                                          28
No. 78708-0-I/29


1146, 1150 (6th Cir. 1991)). But Thierry is distinguishable because there, the

defendant did timely object, “so the efficacy of a curative instruction [was] not at

issue.” 190 Wn. App. at 693. Here, however, there was no objection. And as

discussed, a curative instruction would have obviated any prejudice resulting

from the prosecutor’s comments regarding defense counsel’s motives.

       To this end, and as a final matter, Mansour contends his “Defendant’s

Motion to Prohibit Improper Closing Argument,” which he filed in advance of

closing, “should be adequate objection to the prosecutor’s misconduct.” He cites

Lindsay for this proposition, but in Lindsay, defense counsel objected by making

a mistrial motion due to prosecutorial misconduct “directly following the

prosecutor’s rebuttal closing argument, citing . . . examples.” 180 Wn.2d at 430-

31 (emphasis added). Mansour cites no authority for the proposition that

objection can be made via motion filed in advance of closing argument, and thus,

we reject that proposition.

                                 Denial of SSOSA

       Mansour contends that the trial court erred by denying his request for a

SSOSA without considering the required statutory factors. We disagree.

       “A SSOSA is a special sentencing alternative that may be available for

some people convicted of sex crimes who meet statutory criteria.” State v.

Osman, 157 Wn.2d 474, 477 n.3, 139 P.3d 334 (2006). In determining whether a

statutorily eligible offender should be granted a SSOSA sentence, the court

considers several factors:

       [T]he court shall consider whether the offender and the community
       will benefit from use of this alternative, consider whether the

                                         29
No. 78708-0-I/30


       alternative is too lenient in light of the extent and circumstances of
       the offense, consider whether the offender has victims in addition to
       the victim of the offense, consider whether the offender is
       amenable to treatment, consider the risk the offender would present
       to the community, to the victim, or to persons of similar age and
       circumstances as the victim, and consider the victim’s opinion
       whether the offender should receive a [SSOSA].

RCW 9.94A.670(4). “The grant of a SSOSA sentence is entirely at a trial court’s

discretion, so long as the court does not abuse its discretion by denying a

SSOSA on an impermissible basis.” State v. Sims, 171 Wn.2d 436, 445, 256

P.3d 285 (2011). Washington courts have specified the defendant’s race, sex,

and religion as impermissible bases for a court’s denial of a SSOSA. Osman,

157 Wn.2d at 482 n.8.

       Here, nothing in the record indicates that the trial court denied a SSOSA

sentence on an impermissible basis. Rather, the record reflects that the trial

court gave due consideration to all aspects of sentencing, including whether to

grant a SSOSA sentence. For example, the parties argued at length regarding

Mansour’s amenability to treatment, the presentence investigation reports

submitted to the court, and what input was available from A.M. through her

counsel in a separate dependency proceeding. And in denying the SSOSA

request, the trial court indicated that it was exercising its discretion to “not give a

SSOSA here . . . after reviewing all the circumstances and record.” Additionally,

in imposing the sentence, the court indicated that it had concerns about being too

lenient, stating, “And, respectfully, the appropriate consequence after the Court’s

review . . . in this case is a significant prison term.” The court also spoke at

length about its concern for A.M. and the “abuse of trust” that was part of the



                                          30
No. 78708-0-I/31


circumstances of Mansour’s crime. We conclude, given this sentencing record,

that Mansour has not established that the trial court abused its discretion in

denying his request for a SSOSA sentence.

       Mansour relies on State v. Landsiedel, 165 Wn. App. 886, 889, 269 P.3d

347 (2012), for the proposition that “[w]hen the defendant requests a sentencing

alternative authorized by statute, a trial court’s failure to consider that alternative

is effectively a failure to exercise discretion and is subject to reversal.” But as

discussed, the record shows that the trial court did consider—but ultimately

denied—a SSOSA sentence for Mansour. Accordingly, Landsiedel is not

persuasive.

       Mansour also contends, in his reply brief, that “[i]n no way can the court’s

cursory determination be read as compliance with consideration of the seven

enumerated factors in the statute.” But again, the record reflects that the trial

court’s consideration of the SSOSA request was not merely cursory. Moreover,

Mansour’s contention amounts to an assertion that the trial court was required to

consider each of the statutory factors on the record. Yet he cites no authority to

support the proposition that such an on-the-record consideration is required.

Accordingly, Mansour’s contention fails.

                           Community Custody Conditions

       “Conditions of community custody are set forth as part of the Sentencing

Reform Act of 1981 (SRA)[, chapter 9.94A RCW,] and include conditions that are

mandatory, conditions that are presumptively imposed but are waivable, and

conditions that are wholly discretionary.” State v. Lee, 12 Wn. App. 2d 378, 401,



                                          31
No. 78708-0-I/32


460 P.3d 701 (2020) (footnote omitted); RCW 9.94A.703(1)-(3). “A court is

authorized to impose discretionary community custody conditions as part of a

sentence.” Lee, 12 Wn. App. 2d at 401; RCW 9.94A.703(3). “Conditions of

community custody may be challenged for the first time on appeal and, where the

challenge involves a legal question that can be resolved on the existing record,

preenforcement.” State v. Wallmuller, 194 Wn.2d 234, 238, 449 P.3d 619

(2019). We review community custody conditions for abuse of discretion.

Wallmuller, 194 Wn.2d at 238. “A trial court necessarily abuses its discretion if it

imposes an unconstitutional community custody condition, and we review

constitutional questions de novo.” Wallmuller, 194 Wn.2d at 238.

       Here, Mansour challenges a number of the community custody conditions

imposed at sentencing. Each challenged condition is addressed below.

                                    Condition 8

       Condition 8 directs Mansour not to “date women or form relationships with

families who have minor children, as approved or as directed by the supervising

[CCO].” The State contends that Mansour invited any error with regard to

condition 8 by not objecting when the trial court proposed to add the words “as

approved or” to the condition. But the State cites no authority to support its

apparent assertion that Mansour invited error merely by acceding to the wording

proposed by the court. Cf. State v. Phelps, 113 Wn. App. 347, 353, 57 P.3d 624

(2002) (“The invited error doctrine applies only where the defendant engaged in

some affirmative action by which he knowingly and voluntarily set up the error.”

(emphasis added)). Accordingly, we reach the merits of Mansour’s challenges to



                                         32
No. 78708-0-I/33


condition 8.

       Mansour contends that condition 8 “interferes with [his] right to intimate

association by requiring approval from his CCO in order to be in a relationship

with his wife or any intimate partner.” But Mansour does not explain how a

prohibition on dating women or forming relationships with families with minor

children encompasses an existing marriage relationship, and we interpret the

prohibition not to apply to that relationship. Indeed, the State does not argue

otherwise and instead concedes that condition 8 “does not apply to any

relationship that has already been formed.”

       To the extent that condition 8 applies to relationships other than an

existing marriage relationship, it does not impermissibly infringe Mansour’s

fundamental right to intimate association. See State v. Clinkenbeard, 130 Wn.

App. 552, 561, 123 P.3d 872 (2005) (right to intimate association is fundamental

right). Specifically, “[b]ecause the SRA expressly authorizes a sentencing court

to order that the defendant ‘not have direct or indirect contact with the victim of

the crime or a specified class of individuals,’ a sentencing court may restrict an

offender’s freedom of association as a condition of sentencing ‘if reasonably

necessary to accomplish the essential needs of the state and public order.’”

State v. Moultrie, 143 Wn. App. 387, 399, 177 P.3d 776 (2008) (footnote omitted)

(quoting former RCW 9.94A.700(5)(b) (2003) (now codified as RCW

9.94B.050(5)(b)); State v. Riley, 121 Wn.2d 22, 37-38, 846 P.2d 1365 (1993).

Additionally, a condition that constitutes a limitation on a fundamental right must

be “imposed sensitively.” Riley, 121 Wn.2d at 37.



                                         33
No. 78708-0-I/34


       Here, Mansour was convicted of sexually abusing his young daughter.

Because his crime involved a child, prohibiting him from dating women with minor

children or forming relationships with families with minor children is reasonably

necessary to accomplish the State’s essential need to protect children. Cf. State

v. Kinzle, 181 Wn. App. 774, 785, 326 P.3d 870 (2014) (holding that sentencing

court did not abuse its discretion by prohibiting offender from dating women with

minor children or forming relationships with families with minor children because

he was convicted of molesting children with whom he came into contact due to a

relationship with their parents). Furthermore, the condition is sensitively imposed

in that it is not absolute: It allows Mansour to form such relationships upon the

approval of his CCO. For these reasons, we conclude that condition 8 does not

impermissibly interfere with Mansour’s right to intimate association.

       But for the reasons that follow, we agree with Mansour that the part of

condition 8 prohibiting him from “form[ing] relationships with families who have

minor children, as approved or as directed by the supervising [CCO],” is

unconstitutionally vague.

       Under both the United States and Washington Constitutions, a community

custody condition is vague and violates due process if “‘(1) it does not sufficiently

define the proscribed conduct so an ordinary person can understand the

prohibition or (2) it does not provide sufficiently ascertainable standards to

protect against arbitrary enforcement.’” Wallmuller, 194 Wn.2d at 238-39

(quoting State v. Padilla, 190 Wn.2d 672, 677, 416 P.3d 712 (2018)). “‘[A] . . .

condition is not unconstitutionally vague merely because a person cannot predict



                                         34
No. 78708-0-I/35


with complete certainty the exact point at which his actions would be classified as

prohibited conduct.’” Wallmuller, 194 Wn.2d at 239 (alterations in original)

(internal quotation marks omitted) (quoting Padilla, 190 Wn.2d at 677). Instead,

what is required by the state and federal constitutions is that “‘citizens have fair

warning of proscribed conduct.’” Wallmuller, 194 Wn.2d at 239 (internal

quotation marks omitted) (quoting State v. Sanchez Valencia, 169 Wn.2d 782,

791, 239 P.3d 1059 (2010)). “That standard is satisfied where ‘ordinary people

can understand what is and is not allowed, and are protected against arbitrary

enforcement.’” Wallmuller, 194 Wn.2d at 239 (quoting Sanchez Valencia, 169

Wn.2d at 791).

       Although not cited by Mansour, we find State v. Nguyen, 191 Wn.2d 671,

682, 425 P.3d 847 (2018), instructive here. In Nguyen, our Supreme Court held

that the term “dating relationship” is not unconstitutionally vague because “a

person of ordinary intelligence can distinguish a ‘dating relationship’ from other

types of relationships.” 191 Wn.2d at 682. In reaching its holding, the court

distinguished United States v. Reeves, in which the Second Circuit Court of

Appeals held that the term “significant romantic relationship” was

unconstitutionally vague. 591 F.3d 77, 81 (2d Cir. 2010). The Nguyen court

explained that “[t]he terms ‘significant’ and ‘romantic’ are highly subjective

qualifiers, while ‘dating’ is an objective standard that is easily understood by

persons of ordinary intelligence.” 191 Wn.2d at 683.

       We conclude that the unqualified term “relationship,” as used in the part of

condition 8 prohibiting Mansour form “form[ing] relationships” with certain families



                                          35
No. 78708-0-I/36


absent CCO approval, is even more vague than the term “significant romantic

relationship,” which the Nguyen court recognized was already problematically

subjective. Specifically, in Nguyen, our Supreme Court recognized the definition

of “relationship” as “‘a state of affairs existing between those having relations.’”

191 Wn.2d at 682 (quoting W EBSTER’S THIRD NEW INTERNATIONAL DICTIONARY

1916 (2002)). This broad definition could encompass any recurring interaction

with a family, and it does not provide sufficiently ascertainable standards to

protect against a CCO’s arbitrary decision as to when such an interaction

crosses the threshold into a “relationship.” The lack of any qualification on the

term “relationship” therefore subjects the condition to the same type of varied and

inconsistent interpretations that render the term “significant romantic relationship”

unconstitutionally vague. Cf. Reeves, 591 F.3d at 81 (observing that “[w]hat

makes a relationship ‘romantic,’ let alone ‘significant’ in its romantic depth, can

be the subject of endless debate that varies across generations, regions, and

genders”).

       In sum, although condition 8 does not unconstitutionally infringe

Mansour’s right to intimate association, its prohibition on “form[ing] relationships

with families who have minor children, as approved or as directed by the

supervising [CCO]” is unconstitutionally vague.

                                Conditions 11 and 12

       Condition 11 directs Mansour not to consume alcohol, and condition 12

directs him not to “possess or consume controlled substances unless [he has] a

legally issued prescription.” Citing State v. Irwin, 191 Wn. App. 644, 364 P.3d



                                          36
No. 78708-0-I/37


830 (2015), Mansour contends that these conditions must be stricken because

they are not crime-related.

       But the relevant part of Irwin involved a condition imposed under

RCW 9.94A.703(3)(f), which lists among the discretionary conditions the court is

authorized to impose those ordering an offender to “[c]omply with any crime-

related prohibitions.” RCW 9.94A.703(3)(f); Irwin, 191 Wn. App. at 656. Crime-

related prohibitions imposed under that statute must “‘directly relate[ ] to the

circumstances of the crime for which the offender has been convicted.”

RCW 9.94A.030(10).

       Conditions 11 and 12 are not crime-related prohibitions imposed under

RCW 9.94A.703(3)(f). Rather, condition 11 is authorized under RCW

9.94A.703(3)(e), which provides that the court “may order an offender to . . .

[r]efrain from possessing or consuming alcohol.” And condition 12 is a waivable

condition under RCW 9.94A.703(2)(c), which provides that “[u]nless waived by

the court, as part of any term of community custody, the court shall order an

offender to . . . [r]efrain from possessing or consuming controlled substances

except pursuant to lawfully issued prescriptions.” In other words, unlike the

condition in Irwin, conditions 11 and 12 are statutorily authorized whether crime-

related or not. Cf. In re Pers. Restraint of Brettell, 6 Wn. App. 2d 161, 173, 430

P.3d 677 (2018) (waivable conditions need not be crime-related); State v.

Acevedo, 159 Wn. App. 221, 233, 248 P.3d 526 (2010) (concluding that former

SRA provision authorizing court to order offender not to consume alcohol

authorized such a prohibition, whether crime-related or not, because the



                                         37
No. 78708-0-I/38


language did not contain the words “crime related”). Therefore, Mansour’s

contention fails.

                                    Condition 13

       Condition 13 directs Mansour to “make good faith attempts to [f]ind and

maintain fulltime employment and/or a fulltime educational program during the

period of supervision, as directed by the supervising [CCO].” Mansour contends

that condition 13 “bears no relationship to his crime of conviction” and “should not

be a condition of community custody because it is not crime-related.” But

condition 13 is expressly authorized as a waivable condition under RCW

9.94A.703(2)(b), providing that “[u]nless waived by the court, . . . the court shall

order an offender to . . . [w]ork at department-approved education, employment,

or community restitution, or any combination thereof.” And as discussed,

waivable conditions authorized under RCW 9.94A.703(2) need not be crime-

related. Brettell, 6 Wn. App. 2d at 173. Accordingly, Mansour’s contention fails.

                                    Condition 25

       Condition 25 directs Mansour to, “[b]ased on eligibility, enter and

successfully complete identified interventions to assist you to improve your skills,

relationships, and ability to stay crime free.” Mansour contends that condition 25

is overly broad and “does not provide ascertainable standards for enforcement,”

and the State concedes that condition 25 should be stricken. We accept the

State’s concession.

       We remand to the trial court to revise appendix 4.2 to the judgment and

sentence as follows: (1) strike “or form relationships with families” from condition



                                         38
No. 78708-0-I/39


8 and (2) strike condition 25. Otherwise, we affirm.




WE CONCUR:




                                        39